DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of  Group II (claims 16-20, 22-25 and 27-29) with respect to Group I only (claims 1-5, 7-11 and 13-15) in the reply filed on October 18, 2022 is acknowledged.  This partial traversal is on the ground(s) that the shared technical feature of these groups of claims that are:
“a barrel having an internal cavity for receiving (holding) molding material, 
a feed screw for dispensing molten molding material, 
a drive unit for rotating said feed screw, 
a coupling (positioning) of the said barrel unit against the said drive unit and 
an actuator engagement for operation of the drive unit to couple the said screw to the said drive unit," and 
	that are stated by the examiner of being not a special technical feature as not make a contribution over the prior art in view of Kestle (US 6,520,762), 
	are such that applicant submits that these do constitute a special technical feature common to the claims of Groups I and II. 

	Applicant  states that the claims of Group I and II commonly require an actuator operable to selectively engage the coupling mechanism  (coupling for mating engagement by operation of the actuator) to hold the barrel against the drive (releasably retain the barrel against the drive unit), however, this is in contrast to Kestle which teaches a “...screw translation drive – 38 provides axial movement of the screw (not shown ) in the barrel assembly – 30. A screw rotation drive – 40 rotates the screw (not shown) within the barrel assembly – 30 (Kestle Col. 7:l 64-Col. 8 l. 8). Applicant argues that the function of these actuators – 38 and 40,  have nothing to do with holding the barrel against the drive. (Applicant Remarks dated 10/18/2022 pp. 7-8).             
	
	This is not found persuasive to the examiner because it appears to the examiner that Kestle does teach an actuator engagement for a coupling mechanism for holding the barrel against the drive unit and to connect the screw to the drive as recited by claims 1 and 16 where Kestle describes that an axial injection force is directed from a screw translation drive – 38  to move the screw forward in the barrel assembly – 30  - referring to Fig. 24 (Col. 16 ll. 35-41). Therefore, examiner maintains that the barrel is held against the drive by the screw having a drive coupling connectable to a drive unit.
		
    PNG
    media_image1.png
    413
    822
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 20, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kestle (US 6,520,762) from IDS dated 04/28/2021.
	Regarding Claim 16, Kestle discloses a melt dispenser for plastic molding (Fig. 1 Col. 3: 26-28 Col. 7: ll. 32-34 injection unit – 14; injection molding machine – 10)  comprising: 
a barrel having an internal cavity for receiving molding material (Fig.1 Col. 3 ll. 19-21 Col. 7 ll. 55-56 barrel assembly – 30); 
a feed screw rotatably received within said barrel for dispensing molten molding material through an outlet of said barrel (Figs. 1, 2 Col. 7 ll. 58-62 drive rotates a screw to create a melt of material and feed the material forward in the barrel into an accumulation zone ....reciprocates the screw to inject the melt of material into the mold...), said screw having a drive coupling connectable to a drive unit (Fig. 22 Col. 16 ll. 7-9 screw translation drive – 38) by operation of an actuator (Fig. 22 Col. 16 ll. 15-17 first and second carriage actuator housings (170, 172) to the drive mount – 54 , and to the screw translation drive assembly – 30); and 
a retaining coupling for mating engagement by operation of an actuator with the drive unit  (Fig. 22 Col. 5 ll. 53-54 Col. 11 ll. 48-53 engagement member – 153)  to releasably retain the barrel against the drive unit (Fig. 22 Col. 5 ll. 53-60 ...second coupling member retain the barrel to the carriage.......Col. 16 ll.36-38  a screw translation drive – 38  to move the screw forward in the barrel assembly – 30  - referring to Fig. 24). 
		
    PNG
    media_image2.png
    520
    925
    media_image2.png
    Greyscale

Regarding Claim 17, Kestle discloses all the limitations of claim 16 and further discloses that said drive coupling comprises a spline for connecting said feed screw to said drive unit (Fig. 24 Col. 11 engagement member – 153...may be splined...)

Regarding Claim 18, Kestle discloses all the limitations of claim 17 and further discloses that said spline is selectively connectable to said drive unit by extension and retraction of a spline coupling (Fig. 22 Col. 16 ll. 6-18  screw translation drive – 38 ...operate to move the screw forward in the barrel assembly – 30 ...reciprocating screw body – 164 ...reactive injection force ...directed back ...and to the screw translation drive assembly – 30...).

Regarding Claim 20, Kestle discloses all the limitations of claim 16  including that a first and second barrel support member form a barrel alignment member to axially align the barrel assembly in its cradle (Col 13 ll. 36-40)  and Col. 4 ll 34-37 barrel alignment member aligned with the lengthwise axial opening ...aligns the barrel with the carriage...) and, moreover, the position of the barrel unit is aligned relative to the drive unit for engagement of the couplings (Col. 12 ll. 24-26 first cradle coupler – 178 and drive mount – 54 are aligned about a longitudinal axis of the cradle member – 52).

Regarding Claim 22, Kestle discloses all the limitations of claim 20 and further discloses that the alignment device comprises a leader pin protruding in a direction perpendicular to an longitudinal axis of said feed screw (Figs. 11, 13 Col. 13 ll. 20-35 first barrel support member – 218 includes a first and second upright standoff- 222, 224  ...to engage an outer surface of the barrel assembly – 30 for locating the first barrel coupler – 46 with respect to the first cradle coupler – 178....; second barrel support member – 220 includes a first and second upright standoff – 226, 228...locating the second barrel coupler – 60 with respect to the second carriage coupler – 148).

Regarding Claim 24, Kestle discloses all the limitations of claim 16 and further discloses that said barrel unit comprises a resin inlet port for connection to a resin feed port to supply resin to said barrel unit (Fig. 22 Col. 16 l. 65-Col. 17 l. 5 ...Feed material enters the axial bore of the barrel assembly through the feed port...).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kestle (US 6,520,762) from IDS dated 04/28/2021 as applied to claims 17 and 16 respectively above, and further in view of Wurl (US 5,020,914).
	Regarding Claim 19, Kestle discloses all the limitations of claim 17 but does not disclose that the feed screw is gravity-biased to fall out of contact with said drive unit.
	Wurl teaches a process for the removal of a screw from the screw cylinder or barrel of an injection molding machine (abs) whereby a drive device is connected to the screw cylinder (Fig. 1 Col. 3 ll. 19-25) but in a releasable manner (abs screw cylinder – 1 releasably connected to the drive device – 2). Wurl also discloses that at the rearward end of the screw there is a projection that couples with the transmission housing which accommodates the drive device which is a spline arrangement (Figs. 4, 6 Col. 3 ll. 43-54 transmission housing – 23 drive device – 2 spline arrangement – 7 connecting member – 4). 
	Moreover, the feed screw of Wurl is gravity-biased to fall out of contact with said drive unit upon release (Figs. 4, 6 Col. 4 ll. 57-66 transmission housing ...withdrawn from the rear end of the screw...because the frictional forces with which the screw is held in the screw cylinder greatly outweigh those friction forces which obtain between the spline shaft- 7 and the hollow shaft engaged therewith.)
	It would be obvious for one with ordinary skill in the art to combine Kestle with Wurl whereby a melt dispenser for an injection molding machine has a feed screw with a drive coupling connected to a drive unit by means of a spline can also be releasably gravity-biased to fall out of contact with the drive unit. This would be advantageous because of the typical high weight of the screw cylinder (Col. 2 ll. 5-9). 

Regarding Claim 23, Kestle discloses all the limitations of claim 16 but does not disclose that the retaining coupling is operable to interlock with a clamp.
Wurl discloses that in its process of a releasable screw cylinder from the drive unit (abs) that a retaining coupling (Figs. 4,6 Col. 2 ll. 47-49 axial connection provided between the end of the screw and the transmission housing – 23)  is operable to interlock with a clamp on said drive unit (Fig. 3, 4 Col. 3. l. 65 – Col. 4 l. 6 clamping cover – 42...so that the same is firmly held in the connecting member – 4 in the installed condition. 
It would be obvious to combine Kestle with Wurl such that a clamp is used in the releasable connection of the barrel or screw cylinder to the drive unit and in order to maintain a firm hold of the connected barrel and drive unit in an installed condition(Col. 4 ll. 4-6). 

Claim(s) 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kestle (US 6,520,762)  as applied to claim 16 above, and further in view of Nishimaki (UPS5989130A) both from IDS 04/30/2022.
Regarding Claim 25, Kestle discloses all the limitations of claim 16 but does not discloses that its barrel unit comprises a fluid intake port.
Nishimaki teaches an automatic exchanger for a screw cylinder unit where a screw cylinder unit is connected to a screw driving unit of an injection molding machine (Fig. 1 abs screw cylinder unit – 1 screw driving unit – 17) and as part of its screw unit a water-cooled cylinder has a hopper port (Figs. 1, 2 paragraph [0001] p. 1 a water-cooled cylinder with a hopper port...water supply coupler – 3 for supplying water to the water-cooled cylinder...).
It would have been obvious to combine Kestle with Nishimaki so that Kestle’s barrel unit comprises a fluid intake port as in Nishimaki because this saves time and improves working efficiency by having an automatic cooling phase (abs paragraph [0001] The goal is to shorten the time and ensure that the operation rate is improved...)
Regarding Claim 27, Kestle discloses all the limitations of claim 16 but does not disclose a mating face nor a removal stud.
Nishimaki teaches in its automatic exchanger for a screw cylinder unit that there is a mating face of the cylinder (barrel), which abuts the drive unit while the coupling mechanism is engaged (Figs. 1, 2 paragraph [0001] p.1...connection rung – 6 having a hydraulic coupler – 4 and a connection flange – 25 
		
    PNG
    media_image3.png
    672
    668
    media_image3.png
    Greyscale

Moreover, Nishimaki further disclose that there is a removal stud disposed opposite the mating face (Figs. 2, 3 paragraph [0001] p. 2 ...connection between the coupler -3 and the coupler – 4 , 21 is disconnected and the guide pin – 22 comes out of the guide hole – 5).
		 
    PNG
    media_image4.png
    581
    654
    media_image4.png
    Greyscale

It would have been obvious to have combined Kestle with Nishimaki to provide a mating face on the barrel unit that abut the drive unit with a removal stud disposed opposite the mating face as taught in Nishimaki. 
This would be an improvement as this facilitates the removal and exchange of the cylinders by releasing locking without the necessity of operators to exchange the units (abs). 

Regarding Claim 28, Kestle discloses all the limitations of claim 16 but does not disclose a system comprising the melt dispenser of claim 16 nor that it comprises an automatic removal tool.
Nishimaki does disclose an automatic removal tool for a screw cylinder unit (abs) including a two-unit exchange table, a self-lock release device and a unit clamp device installed in an injection molding machine which infers a system (paragraphs [0001] [0003]) and, moreover, teaches that this  automatic removal tool is operable to engage the barrel (cylinder) unit for removal from said drive unit, and to install another barrel unit to said drive unit (paragraph [0001] p. 2 screw cylinder unit can be removed and carried out after completion of the molding a new cylinder unit can be carried into the molding machine and centered and attached. 
One with ordinary skill in the art would be motivated to combine these inventions because now the operation can be carried out automatically in a short time, and there is no need for an operator to replace the screw cylinder unit.  (paragraph [0001] p. 2).

3.	Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kestle and Nishimaki as applied to claim 28 above, and further in view of Wurl (US 5,020,914).
	Regarding Claim 29, the combination of Kestle and Nishimaki disclose all the limitations of claim 28 but while Nishimaki discloses a slide table and horizontal feed for the cylinders to be mounted on (paragraph [0001] under Description of the preferred embodiments) it does not disclose a rack with a plurality of nests for retaining the barrel unit.
	Wurl discloses a nest for retaining a barrel unit in its apparatus for the process of removing the screw from the screw cylinder (abs) that includes a nest for retaining the barrel unit (Fig. 6 Col. 4 ll. 15-20; ll. 31-41...that the screw cylinder I mounted by way of a pivot mounting – 6 on a carriage or slider – 8.  This carriage – 8 has a mounting plate – 65 which has a vertically disposed fork – 64 which embraces tow oppositely disposed parallel flats – 62 in an annular groove in the screw cylinder – 1) See Fig. 6 below:
			
    PNG
    media_image5.png
    493
    534
    media_image5.png
    Greyscale


However, Wurl only discloses one nest, not a plurality of them.  But It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the vertically disposed fork or nest since it have been held that a mere duplication of working parts of a device involves only routine skill in the art.  One would have been motivated to duplicate this nest or fork  for the purpose of added support or retainment of the barrel unit or cylinders (Wurl Col.4 ll. 37-42) as used in the automatic removal tool taught by Nishimaki.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742